Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on November 12th, 2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., (hereinafter He).
As for independent claim 1:
He shows a system for identifying a link offset, the system comprising: 
a memory configured to store computer-executable instructions; and one or more processors configured to execute the instructions to (0044-0047, Figure 6, He shows processors and memory along with a computer): 
receive a first plurality of road object observations associated with at least one road object for a first link, wherein the first link is associated with a second link (0027-0028, 0043, Figure 5, transport service system receives image data such as road sign and identifies road segments for the road sign, see also 0028); 
determine a second plurality of road object observations from the first plurality of road object observations (see second plurality of road object observations in 0029-0030); 
determine an offset distance based on the second plurality of road object observations (see determining distance based on road object in 0028-0029); 
identify a road segment portion of the first link and a road segment portion of the second link as the link offset, based on the determined offset distance (0043, He shows identify road segment and determined distance).
As for dependent claim 7:
He shows the system of claim 1, wherein the one or more processors are further configured to update
a map database, based on the identified link offset (see updating map database in 0025-0027).
As for dependent claim 8:
He shows the system of claim 1, wherein the one or more processors are further configured to
provide one or more navigation functions for a vehicle, based on the identified link offset (0028, 0043).
As for independent claim 9:Claim 9 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claim 11:He shows the computer program product of claim 9, wherein the filtering criteria comprises one or more of: a merging link criteria; a merging heading difference criteria; a ramp link criteria; and a parallel link criteria (0006 and 0043, see transport service system)As for independent claim 16:He shows a method for identifying a link offset, the method comprising: 
receiving a first plurality of road object observations associated with at least one road object for a first link, wherein the first link is associated with a second link (0027-0028, 0043, Figure 5, transport service system receives image data such as road sign and identifies road segments for the road sign, see also 0028);
determining a second plurality of road object observations from the first plurality of road object observations (see second plurality of road object observations in 0029-0030);
determining an offset distance based on the second plurality of road object observations (see determining distance based on road object in 0028-0029);
determining a first offset location on the first link and a second offset location on the second link for identifying the link offset, based on the determined offset distance  (0043, He shows identify road segment and determined distance).
As for dependent claim 20:He shows the method of claim 16, further comprising updating a map database, based on the identified link offset (see updating map database in 0025-0027).


	
Allowable Subject Matter
Claims 2-6, 10, 12-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175